United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 26, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-21127
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

YOLANDA VARGAS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-161-1
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Yolanda Vargas appeals her sentence following her guilty-

plea conviction of issuing over 2,700 false social security cards

to illegal aliens, in violation of 18 U.S.C. § 1028.      She argues

that the district court erred when it departed upward two-levels

to reach her guideline range of imprisonment based on U.S.S.G.

§ 2L2.1, comment. (n.5), which allows upward departures for

identification fraud involving “substantially more than 100

documents.”    Vargas argues that U.S.S.G. § 2L2.1 already provides

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21127
                                -2-

an adjustment for cases involving 100 or more documents, thus,

the guideline already took her offense conduct into

consideration.   Because she did not make this argument in the

district court, her argument is reviewed for plain error.     United

States v. Musa, 45 F.3d 922, 924 & n.5 (5th Cir. 1995).

     The district court correctly applied Application Note 5 when

it upwardly departed two-levels.   Because 2,700 documents is

“substantially more than 100 documents,” see U.S.S.G. § 2L2.1,

comment. (n.5), the upward departure was justified.     In addition,

the district court based its departure, in part, upon the threat

to the nation’s security placed by Vargas’ offense conduct.       The

court found that the selling of false social security cards to

illegal aliens who hail from nations that are known to support

terrorism placed the nation in “great peril.”   The guidelines

encourage departures for offense conduct which significantly

endangers national security.   See U.S.S.G. § 5K2.14.    Vargas

cannot show plain error; the judgment of the district court is

AFFIRMED.